    Case 5:20-cv-00128 Document 45-2 Filed on 09/26/20 in TXSD Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  LAREDO DIVISION

TEXAS ALLIANCE FOR RETIRED
AMERICANS; SYLVIA BRUNI; DSCC; and
DCCC,

               Plaintiffs,
                                                              CIVIL ACTION NO. 5:20-cv-128
       v.

RUTH R. HUGHS, in her official capacity as
the Texas Secretary of State,

               Defendant.



                       DECLARATION OF JENNIFER ANDERSON
                      HAYS COUNTY ELECTIONS ADMINISTRATOR

I, Jennifer Anderson, pursuant to 28 U.S.C. § 1746, testify that:

   1. My name is Jennifer Anderson. I currently serve as the Elections Administrator in Hays
      County, Texas, and have served in that capacity for four years.

   2. Adding the one-punch, straight ticket voting (“STV”) option back on the ballots now would
      make it very difficult to ensure the accurate administration of the 2020 general election.
      We have been preparing for the election for months, and all of those preparations have
      been done without the STV option. Our staff is already working seven days a week to
      administer the election, which really has already begun.

   3. Requiring the STV option now would mean that we would have to reprogram the entire
      system and conduct new rounds of testing. Hays County alone has 189 different ballot
      styles that will be used for the upcoming election.

   4. Additionally, we have already mailed out over 11,000 ballots to Texas voters. If we’re
      required to add the STV option back to the ballots, we would have to send these voters
      corrected ballots. Based on my experience as an election administrator, I know that sending
      voters multiple ballots can cause voter confusion. They may not understand why they are
      receiving a second ballot. They may not know which ballot to send back. It may make them
      question the accuracy of the process altogether.

   5. There is also a huge logistical burden placed on counties when they have to send out
      corrected mail-in ballots. A voter can vote on either the original or the corrected ballot. But
    Case 5:20-cv-00128 Document 45-2 Filed on 09/26/20 in TXSD Page 2 of 2




       if the voter sends in both, we have to count the corrected ballot. That means we cannot
       count the original ballot until after the ballot receipt deadline. Keeping track of which voter
       mailed back which ballot places a huge strain on our office on top of everything else that
       we are required to do to administer the election.

   6. The law repealing the STV option passed the Texas Legislature in 2017. Since then, we
      have been talking with voters about the change on the ballot. We have been working
      towards the 2020 general election without the STV option, and we have started
      administering the 2020 general election without the STV option. Introducing it back at this
      point would cause voter confusion and drastically affect our ability to administer a fair and
      accurate election.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on September 26, 2020.


                                                      /s/ Jennifer Anderson
                                                      Jennifer Anderson
                                                      Hays County Elections Administrator
